DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 June 2022.
Applicant’s election of Group II, claims 5-10, drawn to a preparation of an electrode material, in the reply filed on 24 June 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 7 is objected to because of the following informalities:  "metal irons" on line 3 should read "metal ions".  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bie et al. (CN 107528048 A).
Regarding claim 5, Bie teaches a preparation method of an electrode material (“Silicon carbon composite, method for preparing the composite, electrode material comprising the composite,
and battery”, Title), comprising: 
mixing a particle with a carbon source and a solvent (“First, 0.73 g Si NPs (50–200 nm in size, Alfa-Aesar), 0.11 g CNTs (10–20 nm in OD, 10–30 μm in length, Chengdu Organic Chemistry Co., Ltd.) and 0.37 g PF (Shandong Shengquan Shenquan Group) was dispersed in 150 mL of absolute ethanol, stirred and sonicated for 1 hour”, [0232], where the particle is Si NP, silicon nanoparticles, and CNT, carbon nanotubes, the carbon source is PF, phenol formaldehyde, and the solvent is ethanol); 
and forming a charged irregular geometric porous structure on a surface of the particle after heat treatment sintering (“Finally, the obtained Si/CNT@PF composite was heated to 900 °C at 5 °C/min in an argon atmosphere for 2 h, and the PF was pyrolyzed into amorphous carbon”, [0232]; “The detailed structure of the composite is porous nano/micro secondary particles, as shown in SEM and TEM photographs”, [0237], see figs. 3 and 4, which show an irregular geometric porous structure on the particle surface; “Figure 5 shows the cycling performance of (a) pristine Si NPs and (b) Si/CNT@C”, [0242], where the Si/CNT@C is the post-sintering particle, and cycling involves inducing a charge on the irregular geometric porous structure), 
wherein a material of the particle comprises a composite of silicon and carbon (“The structure of Si/CNT@C can be described as follows: The micrometer-sized spheres consist of nanometer-sized silicon particles with CNTs distributed inside. A carbon layer with a thickness of several nanometers is uniformly coated on the surface of the Si/CNT spheres”, [0234], such that the particle is the silicon nanoparticle/carbon nanotube spheres, see fig. 1).
Regarding claim 6, Bie teaches the preparation method according to claim 5, wherein the heat treatment sintering is performed for 2 hours at a temperature of 900°C (“Finally, the obtained Si/CNT@PF composite was heated to 900 °C at 5 °C/min in an argon atmosphere for 2 h”, [0232], where the prior art time of 2 hours falls within the claimed range of 0.1 hours to 100 hours, and the prior art temperature of 900°C falls within the claimed range of 200°C to 1200°C).
Regarding claim 9, Bie teaches the preparation method according to claim 5, wherein the solvent comprises ethyl alcohol (“First, 0.73 g Si NPs (50–200 nm in size, Alfa-Aesar), 0.11 g CNTs (10–20 nm in OD, 10–30 μm in length, Chengdu Organic Chemistry Co., Ltd.) and 0.37 g PF (Shandong Shengquan Shenquan Group) was dispersed in 150 mL of absolute ethanol”, [0232], where ethanol is ethyl alcohol and is used as the solvent).

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hu et al. (CN 105236393 A).
Regarding claim 5, Hu teaches a preparation method of an electrode material (“A kind of spherical porous artificial graphite negative electrode material and preparation method thereof”, Title), comprising: 
mixing a particle with a carbon source and a solvent (“The filtered anthracite is mixed with water, defoamer, sucrose (5%), polyvinyl alcohol or carboxymethyl cellulose sodium salt (2-5%)”, [0030], where the particle is filtered anthracite, the carbon source is carboxymethyl cellulose sodium salt, and the solvent is water); 
and forming a charged irregular geometric porous structure on a surface of the particle after heat treatment sintering (“the slurry is sintered at high temperature (2600°C) in a graphitization furnace for 5-8 hours”, [0030]; “the spherical porous artificial graphite negative electrode is obtained after the material is cooled and sieved”, [0014]; fig. 2 is an example picture of the irregular geometric porous structure of the particle; “the charge (lithium insertion) capacity after 100 cycles is 325.4mAhg -1”, [0030], and cycling involves inducing a charge on the irregular geometric porous structure), 
wherein a material of the particle comprises carbon (“anthracite powder”, [0030]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (CN 105236393 A).
Regarding claim 7, Hu teaches the preparation method according to claim 5, wherein the carbon source comprises a carbon-hydrogen-oxygen compound containing metal ions (“When water is used as dispersant, polyvinyl alcohol (PVA) or sodium carboxymethyl cellulose (CMC) is used as adhesive”, [0015]; “polyvinyl alcohol or carboxymethyl cellulose sodium salt (2-5%)”, [0030], where carboxymethyl cellulose sodium salt is a carbon-hydrogen-oxygen compound with sodium as the metal ion. It would have been obvious to select CMC since choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.). ).
Regarding claim 8, Hu teaches the preparation method according to claim 5, wherein the carbon source comprises cellulose (“When water is used as dispersant, polyvinyl alcohol (PVA) or sodium carboxymethyl cellulose (CMC) is used as adhesive”, [0015]; “polyvinyl alcohol or carboxymethyl cellulose sodium salt (2-5%)”, [0030], where carboxymethyl cellulose sodium salt is a form of cellulose. It would have been obvious to select CMC since choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.). ).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bie et al. (CN 107528048 A).
Regarding claim 10, Bie teaches the preparation method according to claim 5, wherein the charged irregular geometric porous structure increases an original surface area of the particle (“the porous secondary structure has a larger surface area”, [0245], as compared to the original silicon nanoparticles).
Bie is silent as to the factor by which the charged irregular geometric porous structure increases the surface area of the particle. Bie does teach that the increased surface area improves the cycling performance, and fig. 3 shows the highly textured particle surface, with a large surface area (“The excellent cycling performance can be attributed to the porous nano/micro secondary structure and carbon coating on the Si NPs, which can suppress the particle volume change due to the alloying of Li and Si and the corrosion of Si by the fluoride salt electrolyte, resulting in a more stable conductive network and interfacial properties in the electrode”, [0243]).
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to optimize the particle surface area of Bie, such that the particle has a surface area at least 2 times as large as the original silicon nanoparticle. The increased surface area improves the cycling performance of the battery (see [0243]). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728      

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728